Citation Nr: 1543913	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Whether the denial of Veterans Retraining Assistance Program (VRAP) benefits for commercial truck driver training at Hinds Community College was correct.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1982 to June 1986.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2015, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence to the Board.  Although the appellant did not submit a waiver of initial RO consideration of the evidence submitted, the Board finds that a remand is not necessary because the appellant's appeal was certified after February 2, 2013.  Thus, the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).   


FINDINGS OF FACT

1.  On November 6, 2013, VA notified the appellant that he was entitled to benefits under VRAP to attend a commercial truck driver training program at Hinds Community College.  

2.  On November 18, 2013, the appellant began the commercial truck driver training program at Hinds Community College and signed a payment agreement for the course tuition.  

3.  On November 23, 2013, VA notified the appellant that his application for VRAP benefits was not approved because, effective August 19, 2013, the commercial truck driver training program at Hinds Community College had been withdrawn from the list of education programs approved for VA benefits.  


CONCLUSION OF LAW

The legal criteria for entitlement to Veterans Retraining Assistance Program (VRAP) benefits for the commercial truck driver training program at Hinds Community College have not been met.  Pub. L. No. 112-56, 125 Stat. 713, §211(b) (Nov. 21, 2011); 38 U.S.C.A. § 3452(b) (West 2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive). 


Background

In October 2013, the appellant submitted an application for VRAP, indicating that he wished to attend a commercial truck driver training program at Hinds Community College beginning in November 2013.  

According to a VA Form 22-1998, dated November 6, 2013, and obtained from WEAMS, the commercial truck driver training program at Hinds Community College was withdrawn from the list of VA approved programs of education, effective August 19, 2013.  

Nonetheless, on November 6, 2013, VA issued a certificate of eligibility, advising the appellant that he was entitled to VRAP benefits to attend the commercial truck driver training program at Hinds Community College.  The letter advised the appellant that, once he submitted his enrollment certification to VA, he would receive an educational award letter.  

An enrollment certification subsequently received from Hinds Community College shows that the appellant began the commercial truck driving program on November 18, 2013.  

In a letter dated November 23, 2013, VA advised the appellant that his application for VRAP benefits could not be approved.  VA explained that, effective August 19, 2013, the commercial truck driving program at Hinds Community College had been withdrawn from the list of programs approved for VA education benefits.  

The appellant appealed the decision, arguing that he had relied to his detriment on VA's initial approval letter by enrolling in the commercial truck driving program and incurring a financial obligation to Hinds Community College.  In support of his appeal, the appellant submitted a copy of a deferred payment agreement with Hinds Community College for tuition in the amount of $4,000.  

At his February 2015 hearing, the appellant credibly testified he had enrolled in the commercial truck driving course at Hinds Community College with the expectation that he would receive VRAP funds in the amount of $3,000 to cover a portion of his tuition.  He indicated that he had received an approval letter from VA and had also called VA's VRAP office to verify that the course was approved for him to attend.  He testified that, after he had begun the course, he received VA's letter indicating that his program was not eligible for VRAP.  The appellant indicated that he nonetheless completed the course.  He argued that he should be entitled to VA payment in the amount of $3,000, to cover the amount of VRAP benefits for which he was initially approved.  

Applicable Law

The Veterans Retraining Assistance Program (VRAP) provides training assistance to eligible Veterans to pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  See Pub. L. 112-56, Title II, § 211(b), 125 Stat. 713.  

Specifically, the law provides that retraining assistance "may only be used by the veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full-time basis, that 

(1) is approved under chapter 36 of such title;

(2) is offered by a community college or technical school;

(3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training);

(4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and

(5) begins on or after July 1, 2012.

Pub. L. 112-56, Title II, § 211(b), 125 Stat. 713.  

The term "program of education" means any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term also means any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  Such term includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with applicable provisions.  38 U.S.C.A. § 3452(b).


Analysis

As set forth above, the law pertaining to VRAP eligibility requires that both the educational institution and the program of education be approved for VA purposes.  VA maintains a list of all approved institutions and programs.  See VA Web Enhanced Approval Management System (WEAMS), the searchable database listing all organizations and programs of education approved for VA purposes.  

Despite the initial erroneous notification to the appellant, the record clearly reflects that the commercial truck driving training course that the appellant began in November 2013 at Hines Community College was not an approved program of education for purposes of entitlement to VRAP benefits at that time.  See VA Form 22-1998, dated November 6, 2013.  

As set forth above, the law governing entitlement to VRAP benefits is clear that such retraining assistance may only be used to pursue an approved program of education.  Because the commercial truck driving training course at Hines was not approved for VA purposes, the appellant is not legally entitled to VRAP for that program.  Pub. L. 112-56, Title II, § 211(b), 125 Stat. 713.  There is no other provision of law authorizing VRAP benefits for the commercial truck driving program at Hinds Community College.  

In reaching this decision, the Board acknowledges that VA initially erroneously advised the appellant that his program had been approved when, in fact, it had been withdrawn from the list of approved courses.  The Board further acknowledges that the appellant relied to his detriment on VA's erroneous award letter by enrolling in the program and incurring tuition costs.  Although the Board is sympathetic to the appellant's claim, particularly his arguments of promissory estoppel and detrimental reliance, the Board is bound by the law and has no authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that payment of government benefits must be authorized by statute; thus, erroneous advice given by a government employee cannot be used to estop the government from denying benefits);  Smith (Edward) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (explaining that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress").  

Although the Board is without authority to grant equitable relief, the appellant is advised that he is entitled to petition the Secretary of VA directly and request that the Secretary exercise his discretionary authority to provide equitable relief under 38 U.S.C.A. § 503.  See 38 C.F.R. § 2.7 (2015).  

In summary, the Board is sympathetic to the appellant's arguments and recognizes the expense he incurred in pursuing his program of education.  The Board, however, is bound by the law as passed by Congress, which clearly provides that VRAP may only be used for an approved program of education.  38 U.S.C.A. §§ 503, 7104 (West 2014).  As the law pertaining to the appellant's entitlement to accrued benefits is dispositive, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 









ORDER

Entitlement to Veterans Retraining Assistance Program (VRAP) benefits for commercial truck driver training at Hinds Community College is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


